Exhibit 10.33

Neither this document, nor any stock option agreement connected with it, is an
approved prospectus for the purposes of section 85(1) of the Financial Services
and Markets Act 2000 (“FSMA”) and no offer of transferable securities to the
public (for the purposes of section 102B of FSMA) is being made in connection
with the UK Sub-Plan to the Vanda Pharmaceuticals Inc. 2006 Equity Incentive
Plan (the “Sub-Plan”). The Sub-Plan is exclusively available to bona fide
employees and former employees of Vanda Pharmaceuticals Inc., Vanda
Pharmaceuticals Limited and any other UK Subsidiary.

UK SUB-PLAN TO THE

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN

Additional Terms and Conditions for Options received by Optionees resident in
the UK

 

1. The purpose of this Sub-Plan is to provide incentives for present and future
UK tax resident employees of Vanda Pharmaceuticals Inc., Vanda Pharmaceuticals
Limited and any other UK Subsidiary through the grant of options over shares of
Common Stock of Vanda Pharmaceuticals Inc (the “Company”).

 

2. Capitalized terms are defined in the Company’s 2006 Equity Incentive Plan
(the “US Plan”), subject to the provisions of this Sub-Plan.

 

3. References to Incentive Stock Options and Nonstatutory Stock Options shall
not apply to Options granted under the Sub-Plan.

 

4. The Options granted under this Sub-Plan shall be designated as Unapproved
Options.

 

5. This Sub-Plan is governed by the US Plan and all its provisions shall be
identical to those of the US Plan SAVE THAT (i) “Sub-Plan” shall be substituted
for “Plan” where applicable and (ii) the following provisions shall be as stated
in this Sub-Plan in order to accommodate the specific requirements of the laws
of England and Wales:

 

6. ARTICLE 1. Introduction.

The words “Outside Directors and Consultants” shall be deleted wherever they
appear.

The words “Options (which may constitute ISOs or NSOs) or stock appreciation
rights” shall be deleted and replaced with “or Options”.

The words “the Section 431 Election and Joint Election shall be governed by the
laws of England and Wales” shall be added to the end of the second paragraph.

 

7. ARTICLE 2. Administration.

Article 2.1(b) shall be deleted.

In Article 2.2 the words “Outside Directors and Consultants” shall be deleted.

In Article 2.3 the words “and Consultants who are not Outside Directors and”
shall be replaced with the word “who”.

In Article 2.3 the words “such Employees and Consultants” shall be amended to
read “such Employees”



--------------------------------------------------------------------------------

8. ARTICLE 3. Shares available for grants.

In Article 3 the words “under the Plan” shall be replaced with the words “under
the US Plan (together with the Plan)” wherever they appear.

In Article 3.1 the words “All Common Shares available under the Plan may be
issued upon the exercise of ISOs” shall be deleted.

In Article 3.2 the words “the remaining term of the Plan” shall read “the
remaining term of the US Plan”.

In Article 3.3, the word “SARs” and the words “settled in cash (in whole or in
part)” shall be deleted wherever they appear. In Article 3.3, the two sentences
beginning with “If SARs are exercised” and “If Common Shares are tendered”
respectively shall also be deleted in their entirety.

 

9. ARTICLE 4. Eligibility.

Article 4.1 shall be deleted in its entirety.

In Article 4.2 the words “Outside Directors and Consultants” shall be deleted.
The words “NSOs or SARs” shall be deleted and replaced with the words “or
Unapproved Options”.

 

10. ARTICLE 5. Options.

In Article 5.1 the words “The Stock Option Agreement shall specify whether the
Option is an ISO or an NSO” shall be deleted.

In Article 5.3 the words “(whether or not the Option is an ISO)” shall be
deleted.

In Article 5.4 the words “provided that the term of an ISO shall in no event
exceed 10 years from the date of grant” shall be deleted.

In Article 5.4 the final sentence, from “Options may be awarded” to “SARs are
forfeited” shall be deleted.

In Article 5.5 the words “However, in the case of an ISO, the acceleration of
exercisability shall not occur without the Optionee’s written consent” shall be
deleted.

Article 5.7 shall be deleted in its entirety.

 

11. ARTICLE 6. Payment For Option Shares.

In Article 6.1 the words “(together with any Award Tax Liability and Secondary
NIC Liability)” shall be inserted immediately after the words “exercise of
Options”.

In Article 6.1 the words “cash equivalents” shall be deleted and replaced with
the word “cheque”.

The final sentence of Article 6.1, from “However, if the Optionee” to “section
13(k) of the Exchange Act” shall be deleted.

Articles 6.2 and 6.4 shall be deleted in their entirety.

 

12. ARTICLE 7. Automatic Option Grants to Outside Directors.

Article 7 shall be deleted in its entirety.



--------------------------------------------------------------------------------

13. ARTICLE 8. Stock Appreciation Rights.

Article 8 shall be deleted in its entirety.

 

14. ARTICLE 9. Restricted Shares.

The words

“Specific UK securities laws advice must be taken where Restricted Shares are
acquired by Participants other than on exercise of an Option.”

shall be inserted at the beginning of this Article.

In Article 7.2 the words from “cash equivalents” to “grant of Restricted Shares”
shall be deleted and replaced with the words “or cheque”.

 

15. ARTICLE 10. Stock Units.

In Article 10.5, the words “(a) cash, (b) Common Shares or (c) any combination
of both, as determined by the Committee” shall be deleted and replaced with
“Common Shares only”. The words beginning “Methods of converting Stock Units” to
“or by dividend equivalents” shall also be deleted.

Article 10.6 shall be deleted in its entirety and replaced with “Any Stock Units
Award that becomes payable after the recipient’s death shall be distributed to
the recipient’s Personal Representative only”.

 

16. ARTICLE 11. Protection Against Dilution.

In Article 11.1 the words “and SAR” shall be deleted wherever they appear.

In Article 11.2 the word “SARs” shall be deleted.

In Article 11.3 the words “or SARs”; “(whether or not the Options are ISOs)”;
and “and SARs” shall be deleted wherever they appear.

 

17. ARTICLE 13. Payment of Directors Fees in Other Securities.

Article 13 shall be deleted in its entirety

 

18. ARTICLE 14. Limitation on Rights.

In Article 14 the words “Outside Director or Consultant” shall be deleted
wherever they appear.

In Article 14.1 the words “with or without cause” shall be deleted.

 

19. ARTICLE 15. Taxes.

Article 15 shall be deleted in its entirety and replaced with the following:

“ In the event that the Company or any Subsidiary determines that it is required
to account to HM Revenue & Customs for any Award Tax Liability or Secondary NIC
Liability (under the Stock Option Agreement or Restricted Stock Unit Award
Agreement) arising from the grant, exercise, assignment, release, cancellation
or any other disposal of an Award or arising out of the acquisition, retention
and disposal of the Shares acquired pursuant to this Award, the Participant, as
a condition to the issue of Shares in connection with the exercise of an Award,
or on the grant, assignment, release or cancellation of an Award, shall make
such arrangements satisfactory to the Company to enable it or any Subsidiary to
satisfy any requirement to account for any Award Tax Liability (and, if
applicable, any Secondary NIC Liability) that may arise in connection with the
Award or the award of Shares pursuant to it including, but not limited to,
arrangements satisfactory to the Company for withholding Shares that would
otherwise be issued pursuant to the Stock Option Agreement or Restricted Stock
Unit Award Agreement to the Participant.”



--------------------------------------------------------------------------------

20. ARTICLE 17. Future of the Plan.

In Article 17.1 the words “earlier of (a) the date when the Plan is terminated
under Section 17.2 or (b) the 10th anniversary of the date when the Board
adopted the Plan” shall be deleted and replaced with the words “date when the US
Plan is terminated”.

 

21. ARTICLE 18. Definitions.

The following definitions shall be amended to read as follows:

In the definition of “Award” the words “ an SAR” shall be deleted.

In the definition of “Exercise Price” the second sentence shall be deleted.

In the definition of “Option” the words “ISO or NSO” shall be deleted and
replaced with the word “option”.

In the definition of “Service” the words “Outside Director or Consultant” shall
be deleted.

The following definitions shall be deleted:

“Consultant”; “ISO”; “NSO”; “Outside Director”; “SAR”; and “SAR Agreement”.

The following definitions shall be inserted and will read as follows:

“Award Tax Liability” means any liability or obligation of the Company and/or
any related company or Subsidiary to account for income tax (under Pay As You
Earn) or any other taxation provisions and primary class 1 National Insurance
Contributions in the United Kingdom to the extent arising from the grant,
exercise, assignment, release, cancellation or any other disposal of an Award or
arising out of the acquisition, retention and disposal of the Shares acquired
under this Plan.

“Data” means certain personal information about the Participant, including, but
not limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any stock, units or
directorships held in the Company, details of all options or other entitlement
to shares awarded, cancelled, exercised, vested, unvested, or outstanding in the
Participant’s favour.

“Data Recipients” means third parties assisting the Company in the
implementation, administration, and management of the Plan.

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



--------------------------------------------------------------------------------

“Joint Election” means an election (in such terms and such form as provided in
paragraphs 3A and 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992), which has been approved by HM Revenue & Customs for the
transfer of the whole or any liability of the secondary contributor for any
Secondary NIC Liability.

“Personal Representative” means the personal representative(s) of an Participant
(being either the executors of his will or if he dies intestate the duly
appointed administrator(s) of his estate) who have provided to the Board
evidence of their appointment as such.

“Secondary Contributor” means a person or company who has a liability to account
(or pay) the Secondary NIC Liability to HM Revenue and Customs.

“Secondary NIC Liability” means any liability to employer’s Class 1 National
Insurance Contributions to the extent arising from the grant, exercise, release
or cancellation of an Award or arising out of the acquisition, retention and
disposal of the Shares acquired pursuant to an Award.

“Section 431 Election” means an election made under section 431 of the Income
Tax (Earnings and Pensions) Act 2003.

“UK Subsidiary” means a Subsidiary of the Company which is incorporated in the
UK.

“Unapproved Option” means an option over shares in the Company that is neither
an HM Revenue & Customs company share option (under Schedule 4 ITEPA) nor an
enterprise management incentive (EMI) option which meets the requirements of
Schedule 5 ITEPA.

“US Plan” means the Vanda Pharmaceuticals Inc. 2006 Equity Incentive Plan, as
amended from time to time.